DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.	

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 2, “one or more first computers” is not clearly defined from the descriptive portion of the specification in juxtaposition with the drawings.
Claim 1, line 3, “one or more first computers” is not clearly defined from the descriptive portion of the specification in juxtaposition with the drawings.

Claim 1, line 5, “one or more third computers” is not clearly defined from the descriptive portion of the specification in juxtaposition with the drawings.
Claim 1, line 8, “the detection” lacks antecedent basis.
Claim 18, line 2, “one or more computer systems” is not clearly defined from the descriptive portion of the specification in juxtaposition with the drawings.
Claim 18, line 3, “one or more projections” is not clearly defined from the descriptive portion of the specification in juxtaposition with the drawings.
Claim 18, line 7, “the detection” lacks antecedent basis.
Claim 20, lines 11-12, “one or more machine learning (ML) algorithms” is not clearly defined from the descriptive portion of the specification in juxtaposition with the drawings.
Clarification is required.
It is noted that acceptance of the Drawings is pending subject to Applicant’s clarification.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-20, as understood, are rejected under  35 U.S.C. 101 because it has been deemed that the claimed invention is directed towards non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. _ (2014). Following Alice Corp, all claims (product and process) having an abstract idea must be analyzed 
Step 1: Claims 1-20 are all directed to a statutory category (e.g., a product/process ). The answer is YES.
Step 2A: Claims 1-20 recite a system/medium/method directed to an abstract idea of executing/receiving/transform data for detecting payroll fraud.  Such claim language is similar to ideas found too abstract by the courts as in using categories to organize, store, and transmit information (Cyberfone); obtaining and comparing intangible data (Cybersource); comparing new and stored information and using rules to identify options (SmartGene) and receiving information, analyzing information and displaying the results (Electrical Power Group v. Alstom). These recited claim limitations is similar to comparing new and old (stored) information to identify options (directions/location); storing, organizing and transmitting information and based on a query request, process and analyze request, and provide an output of the location information. Therefore for Step 2A the answer is YES.

Accordingly, courts do not rely on factual evidence that a claimed concept is a judicial exception, and in most cases resolve the ultimate legal conclusion on eligibility without making any factual findings. See, e.g., OIP Technologies, Inc. v. Amazon.com, Inc., - F.3d -, slip op. at 5 (Fed. Cir. Jun. 11, 2015).  The potential argument that the claimed invention requires “significantly more than” an “abstract idea” and therefore satisfy Step2B of the Alice two-part test would not be persuasive at this stage of prosecution.  It has been deemed that the claims are not directed to additional elements that are more than well-understood, routine and conventional in the art.  The device of the claimed invention does nothing more than receiving/validating/adjudicating/updating a telecommunication agreement/claim.  Therefore, the claims(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U. S. ___ (2014).

The claims as a whole were analyzed to determine whether any elements, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. There are no additional elements recited in the claim beyond the abstract idea.

7.	Pertinent references of interest are noted from the cited PTO-892.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789